DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  lines 19-20, the limitation “the first landing pad a first vertical portion” needs to be changed to “the first landing pad, a first vertical portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2013/0082393) in view of Weng et al (US 2020/0006128).
Regarding claims 1 and 5, Kawamura (Fig. 22) discloses a semiconductor device comprising: a landing pad PL1 including a metal ([0120]); a first insulating pattern (SO, IL1) ([0118] and [0125]) in contact with a lower portion of a first side surface of the landing pad PL1; a pad oxide layer IL1 (i.e., silicon oxide, [0125]) having a lateral portion disposed on a portion of an upper surface of the landing pad PL1 and a first vertical portion in contact with an upper portion of the first side surface of the landing pad PL1; a second insulating pattern IL2 ([0125]) in contact with an upper surface of the 
Kawamura discloses the landing pad PL1 including a metal of tungsten ([0120]), but does not disclose the pad oxide layer IL1 being a metal oxide including the same metal of tungsten.
However, Weng (Fig. 8) teaches a semiconductor device comprising: a pad oxide layer 239 disposed on an upper surface of a landing pad, and the pad oxide 239 including either silicon oxide or metal oxide of tungsten oxide ([0036]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to substitute tungsten oxide for the silicon oxide of Kawamura because of their equivalence for their use in the semiconductor art as the insulating materials and the selection of any of these known equivalents to be used as the etch stop oxide layer of Kawamura for preventing the over etching over the surface of the lower electrode (as taught by Weng) would be within the level of ordinary skill in the art. 
Regarding claims 2 and 10-11, Kawamura (Fig. 22) further discloses: a portion of a lower surface of the lower electrode W1 is disposed at a lower level than the upper surface of the landing pad PL1; an upper surface of the second insulating pattern IL2 is disposed at a higher level than a lower surface of the lower electrode W1; and the upper .
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura and Weng et al as applied to claim 1 above, and further in view of Tu (US 7,745,865) and Takeuchi (US 2004/0232462).
Regarding claim 6, Kawamura does not disclose: a capacitor dielectric layer covering a portion of a side surface of the lower electrode, and an upper electrode disposed on the capacitor dielectric layer.
However, Tu (Fig. 5) teaches a semiconductor device comprising: a lower electrode 125 that is in contact with a portion of the upper surface of the landing pad 114 and an upper portion of a second side surface of the landing pad 114, a capacitor dielectric layer 130 covering a portion of a side surface of the lower electrode, and an upper electrode 135 disposed on the capacitor dielectric layer.  Accordingly, it would have been obvious to modify the device of Kawamura by forming a capacitor dielectric layer covering a portion of a side surface of the lower electrode, and an upper electrode disposed on the capacitor dielectric layer in order to provide DRAM memory cell capacitor, as taught by Takeuchi ([0051]).
Tu does not disclose the capacitor dielectric layer 130 covering an upper surface of the second insulating pattern.
However, Takeuchi (Fig. 16) teaches a semiconductor device comprising: a capacitor dielectric layer 71 ([0052]) covering an upper surface of the second insulating pattern 18 and a portion of a side surface of the lower electrode 70, and an upper electrode 72 ([0052]) disposed on the capacitor dielectric layer 71. Accordingly, it would 
Regarding claim 7, neither Tu nor Takeuchi disclose the lower electrode has a cylindrical shape.
However, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to form the lower electrode having a cylindrical shape because the shape of the lower electrode can be varied according to the requirements of the capacitor capacitance and the layout of the integrated circuit.
Regarding claims 8-9, Takeuchi (Fig. 16) further teaches: an inner lower surface of the lower electrode 70 is disposed at a lower level than the upper surface of the second insulating pattern 18; and the upper electrode 72 comprises a filling portion with which an inner lower portion of the lower electrode is filled, and wherein the filling portion is disposed at a lower level than the upper surface of the second insulating pattern 18. 
Claims 1-3, 5 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al (US 2014/0151893) in view of Weng et al (US 2020/0006128).
Regarding claim 1, Boyanov (Fig. 4) discloses a semiconductor device comprising: a landing pad M1 including a metal ([0020], last 6 lines); a first insulating pattern (combining of lower ILD and “Etching stop Layer”) in contact with a lower portion 
Boyanov discloses the landing pad M1 including a metal of copper ([0020], last 6 lines), but does not disclose the metal oxide layer including the same metal of copper.
However, Weng (Fig. 8) teaches a semiconductor device comprising: a metal oxide layer 239 disposed on an upper surface of a landing pad 234A including a metal of copper ([0035]), and the metal (i.e., Cu) that forms the metal oxide layer (CuO, [0036]) is the same metal as the metal included the landing pad 234. Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to substitute copper oxide for the metal oxide of Boyanov because of their equivalence for their use in the semiconductor art as the metal insulating materials and the selection of any of these known equivalents to be used as the etch stop oxide layer of Boyanov for preventing the over etching over the surface of the lower electrode (as taught by Weng) would be within the level of ordinary skill in the art.

Regarding claims 2-3 and 10-11, Boyanov (Fig. 4) further discloses: a portion of a lower surface of the lower electrode M2 is disposed at a lower level than the upper surface of the landing pad M1; a third insulating pattern (annotated in Fig. 4 below) that is in contact with a portion of the second side surface of the landing pad M1, wherein the metal oxide layer includes a second vertical portion (annotated in Fig. 4 below) that is disposed between the lower electrode M2 and the third insulating pattern; an upper surface of the second insulating pattern (upper ILD) is disposed at a higher level than a lower surface of the lower electrode M2; and the upper surface of the first insulating pattern is disposed at a lower level than the upper surface of the landing pad.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd vertical portion)][AltContent: textbox (3nd insulating pattern)]
    PNG
    media_image1.png
    463
    604
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 15 and 17-20 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations in the base claims, including: 
	● a first insulating pattern disposed between the first landing pad and the second landing pad; a first metal oxide layer including a first lateral portion that is disposed on the first upper surface of the first landing pad, a first vertical portion that is disposed on the first side surface of the first landing pad, and a second vertical portion that is disposed on the second side surface of the first landing pad; a second metal oxide layer including a second lateral portion that is disposed on the second upper surface of the second landing pad, a third vertical portion that is disposed on the third side surface of the second landing pad, and a fourth vertical portion that is disposed on the fourth side surface of the second landing pad, the second vertical portion of the first metal oxide layer and the third vertical portion of the second metal oxide layer facing each other; a first lower electrode disposed on the first landing pad, a second lower electrode disposed on the second landing pad, a second insulating pattern disposed on the first insulating pattern and disposed between the first lower electrode and the second lower electrode; a capacitor dielectric layer disposed on the first lower electrode and the second lower electrode; and an upper electrode disposed on the capacitor dielectric layer, wherein the second lower electrode passes through the second metal oxide layer and contacts the second landing pad, the second lower electrode includes a protruding portion that is connected to a main body of the second lower electrode and contacts the third side surface of the second landing pad, and a lateral width of the 
	● a plurality of storage node contacts disposed between the plurality of bit lines and between the plurality of word lines and connected to the plurality of active regions; a plurality of landing pads disposed on the plurality of storage node contacts; a plurality of first insulating patterns in contact with lower portions of first side surfaces of the plurality of landing pads; a plurality of pad oxide layers, each of which having a lateral portion disposed on an upper surface of one of the plurality of landing pads and a vertical portion in contact with an upper portion of a side surface of the one of the plurality of landing pads; a plurality of second insulating patterns in contact with upper surfaces of the plurality of first insulating patterns and covering the plurality of first insulating patterns and the plurality of pad oxide layers; and a plurality of lower electrodes vertically passing through the plurality of second insulating patterns and in contact with the upper surfaces and upper portions of second side surfaces of the plurality of landing pads, the second side surfaces opposite to the first side surfaces (claim 19).
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new references are applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHAT X CAO/Primary Examiner, Art Unit 2817